Per Curiam.
Artie Booth was informed against in the district court for Richardson county and there charged with having maliciously and unlawfully caused to be destroyed by fire, on May 27, 1931, a barn then and there being the property of Lavina Michel. The jury found the defendant guilty as charged in the information. Thereafter the court upon inquiry, and pursuant to an admission made by the defendant in open court, found that he had previously been convicted and had served sentences for three other offenses. Thereupon the court, upon the verdict of guilt and “because of the defendant’s prior convictions,” sentenced him to the penitentiary for 10 years at hard labor. The defendant prosecutes error.
We do not find merit in the defendant’s contention that, inasmuch as there is no allegation in the information that he was an habitual criminal, the sentence herein is yoid. *545No such allegation was necessary. It was within the court’s jurisdiction before imposing sentence to inquire of the defendant in respect of his past history, and, as noted above, the defendant admitted that he had previously been convicted of other criminal offenses. Under section 28-501, Comp. St. 1929, one convicted of arson may be sentenced to a term of from 1 to 20 years in the penitentiary. The defendant was found guilty of the crime of arson and the sentence imposed herein was punishment for such offense, with added severity because of prior convictions. Clearly, it was within the court’s discretion to sentence the defendant to 10 years, in view of the conduct disclosed, and warranted by his past record. Prejudicial error does not appear in the sentence herein. The judgment is
Affirmed.